In a proceeding pursuant to CPLR 6221 to vacate an order of attachment, to void a Sheriff’s levy, to compel delivery of a certificate of corporate stock and for money damages, in which an order of the Supreme Court, Westchester County, was made, dated May 18, 1971, granting relief to petitioner and ordering a hearing to determine the amounts of petitioner’s monetary damage and the Sheriff’s poundage, and in which, after such hearing, a judgment was entered September 28, 1971 for such damage and poundage found to be owing, the appeal is from an order of the same court, entered January 12, 1972, which denied appellant’s motion to vacate the judgment as against appellant. Order entered January 12, 1972 reversed, without costs, and appellant’s motion granted to the extent that the judgment as against her is vacated and her default in appearing in the proceeding and answering the petition is opened. Appellant’s time to appear and answer is extended until 20 days after entry of the order to be made hereon. Under all the circumstances, and in the interests of justice, appellant’s default should be opened, permitting her to have her day in court. This court does not pass upon any questions concerning the merits or propriety of this proceeding. Rabin, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.